Citation Nr: 0602385	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-23 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for rheumatic arthritis 
(rheumatism).

3.  Entitlement to service connection for condition 
manifested by severe cold and fever. 

4.  Entitlement to service connection for condition 
manifested by diarrhea. 

5.  Entitlement to service connection for respiratory 
disease. 

6.  Entitlement to service connection for arthritis. 

7.  Entitlement to service connection for fusion of the 6th 
and 7th vertebrae.

8.  Entitlement to service connection for lordosis of the 
cervical spine. 

9.  Entitlement to service connection for osteopenia. 

10.  Entitlement to service connection for hypertension. 

11.  Entitlement to service connection for tracheo-
bronchitis. 

12.  Entitlement to service connection for influenza, 
respiratory type.

13.  Entitlement to service connection for acute 
gastroenteritis. 

14.  Entitlement to service connection for pulmonary 
tuberculosis (PTB). 

15.  Entitlement to service connection for disc disease of 
the cervical and lumbar spine. 

16.  Entitlement to service connection for osteoarthritis, 
shoulders and knees. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active duty with the New Philippine Scouts 
from July 1946 to April 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines. 


FINDINGS OF FACT

1.  Malaria, rheumatic arthritis, condition manifested by 
severe cold and fever, condition manifested by diarrhea, 
respiratory disease, arthritis, fusion of the 6th and 7th 
vertebrae, lordosis of the cervical spine, osteopenia, 
hypertension, tracheo-bronchitis, influenza, respiratory 
type, acute gastroenteritis, PTB, disc disease of the 
cervical and lumbar spine, and osteoarthritis, shoulders and 
knees, were not diagnosed during active service, or until 
many decades following separation from service.  

2.  There is no evidence of malaria, arthritis, hypertension, 
or PTB in service, or within one year following separation 
from service. 

3.  The competent medical evidence of record does not 
establish that the veteran's malaria, rheumatic arthritis, 
condition manifested by severe cold and fever, condition 
manifested by diarrhea, respiratory disease, arthritis, 
fusion of the 6th and 7th vertebrae, lordosis of the cervical 
spine, osteopenia, hypertension, tracheo-bronchitis, 
influenza, respiratory type, acute gastroenteritis, PTB, disc 
disease of the cervical and lumbar spine, and osteoarthritis, 
shoulders and knees are due to active service.


CONCLUSIONS OF LAW

1.  Malaria, arthritis, hypertension, and PTB were not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  Rheumatoid arthritis, condition manifested by severe cold 
and fever, condition manifested by diarrhea, respiratory 
disease, fusion of the 6th and 7th vertebrae, lordosis of the 
cervical spine, osteopenia, tracheo-bronchitis, influenza, 
and respiratory type, acute gastroenteritis was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the veteran received proper VCAA 
notification in June 2002, prior to the initial unfavorable 
agency decision dated in September 2002.  VA fully notified 
the veteran of what is required to substantiate his claim in 
the VCAA letter along with the June 2003 statement of the 
case (SOC).  Together, the VCAA letter and SOC provided the 
veteran with a summary of the evidence, the applicable laws 
and regulations, and a discussion of the facts of the case.  
VA specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.   Additionally, the veteran was 
requested to submit any evidence in his possession.  No other 
evidence was identified or submitted by the veteran.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  
Supra, Mayfield.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  At the 
outset, the Board notes that the veteran's service medical 
records are not on file and according to the record, were 
apparently destroyed in a fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, in 1973.  The 
Court has held that in cases where records once in the hands 
of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the- doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

In the present case, the evidence includes service personnel 
records, including a Certificate of Honorable Discharge, 
numerous private medical records and statements, lay witness 
statements, and numerous statements submitted by the veteran.  
It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist under the VCAA. 38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Service Connection 

The veteran is claiming service connection for malaria, 
rheumatic arthritis, conditions manifested by severe cold and 
fever and diarrhea, respiratory disease, arthritis, fusion of 
the 6th and 7th vertebrae, lordosis of the cervical spine, 
osteopenia, hypertension, tracheo-bronchitis, influenza, 
respiratory type, acute gastroenteritis, PTB, disc disease of 
the cervical and lumbar spine, and osteoarthritis, shoulders 
and knees.  Service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2005).  

Certain chronic disabilities, including malaria, arthritis, 
hypertension, and PTB, may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Personnel records show that the veteran served as a 
Philippine Scout from July 1946 to April 1949 with honorable 
discharge.  No other service is noted or claimed by the 
veteran.  In the veteran's application for compensation, he 
asserts that he had malaria, severe cold and fever, diarrhea, 
and respiratory problems in service.  In support of his 
claim, the veteran submitted a lay statement from his 
brother, which indicated that he witnessed the veteran 
receiving treatment for severe cold in service.  He also 
states that the veteran had asked him for medicines for cold, 
fever, and malaria during service.  In a statement dated in 
September 2001, the veteran indicated that he received 
treatment for influenza in 1947 and experienced high fever 
with pain in service.   

Despite the fact that there are no service medical records 
available for review, the Board finds credible the statements 
of the veteran and his brother that he sought treatment for 
fevers and colds, digestive problems, and respiratory 
problems during service.  The veteran and his brother are 
competent as laypersons to report that on which they have 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, there is no evidence of record that either 
person has specialized medical knowledge, thus they are not 
competent to state that the veteran was diagnosed as having 
malaria, "severe" cold and fever, diarrhea, influenza, or a 
respiratory disease during service.  See Grottveit v. Brown, 
5 Vet. App. at 93 (1993); Espiritu v. Derwinski , 2 Vet. App. 
492, 494- 495 (1992).  There is simply no competent 
corroborative evidence demonstrating that the veteran had 
malaria, "severe" cold and fever, diarrhea, influenza, or 
respiratory problems during service.  

In addition, there is more than 20 years separating his 
discharge from active duty service and any medical evidence 
demonstrating treatment for any of his claimed service 
connection disabilities.  Private medical records indicate 
that the veteran was treated for malaria, hypertension, 
tracheo-bronchitis, influenza, respiratory type, acute 
gastroenteritis, and rheumatic arthritis from 1970.  The 
earliest evidence of treatment or diagnosis of the remaining 
disabilities on appeal is from the 1980s or later.  As 
treatment of any disease or disability claimed by the veteran 
is more than 20 years after from service, it is clear then 
that there is no showing of chronicity from service regarding 
any disability claimed on appeal.  Moreover, there is no 
medical evidence of malaria, arthritis, hypertension, or PTB 
within one year following separation from service.  As such, 
the veteran is not entitled to a presumptive for these 
disabilities.  38 C.F.R. §§ 3.307, 3.309 (2005).  

There is also no competent medical evidence demonstrating 
that any of the veteran's claimed disabilities are otherwise 
related to service.  None of the private medical records 
indicate any relationship between the veteran's active duty 
service and malaria, rheumatic arthritis, condition 
manifested by severe cold and fever, condition manifested by 
diarrhea, respiratory disease, arthritis, fusion of the 6th 
and 7th vertebrae, lordosis of the cervical spine, 
osteopenia, tracheo-bronchitis, influenza, respiratory type, 
acute gastroenteritis, or PTB.  

As for the remaining claims, two etiological opinions were 
provided by Dr. Policarpio Enriquez in written statements 
dated in September 2001 and September 2003.  In both 
statements, Dr. Enriquez indicated that he consulted with the 
veteran and stated that while in service the veteran 
underwent rigorous physical training and also some physical 
torture by the Japanese Army.  He indicated that after the 
war the veteran developed hypertension, probable congestive 
heart failure, disc disease of the cervical and lumbar spine, 
osteoarthritis or degenerative joint disease of the shoulders 
and knees.  

Upon review, the examiner's opinion appears premised on the 
veteran's own recitation of events, and not on any review of 
the medical record, which does not reflect any physical 
torture by the Japanese Army.  As such, these statements are 
of no probative value. See Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) [the Board is not required to accept doctors' 
opinions that are based upon the claimant's recitation of 
medical history]; and Elkins v. Brown, 5 Vet. App. 474, 478 
[rejecting medical opinion as "immaterial" where there was 
no indication that the physician reviewed the claimant's 
service medical records or any other relevant document that 
would have enabled him to form an opinion on service 
connection on an independent basis].  Furthermore, Dr. 
Enriquez' opinion is not competent as it premised on facts 
contradicted by the evidence.  The veteran served as a 
Philippine Scout from July 1946 through April 1949, which was 
far removed from Japanese occupation.  Dr. Enriquez's 
mistaken understanding that the veteran was physically 
tortured by the Japanese Army during service seriously 
undermines the credibility of his opinion.    

The Board acknowledges the veteran's argument that his 
claimed disabilities are related to service.  As noted above, 
the veteran is competent as a layperson to report that on 
which he has personal knowledge.  See Layno, supra.  However, 
there is no evidence of record that he has specialized 
medical knowledge to be competent to offer medical opinion as 
to etiology of the claimed disabiltieis.  See Grottvet, 
supra; Espiritu, supra.  In addition, there is no 
corroborative evidence to support the veteran's opinion.  
More than two decades passed from the time the veteran was 
discharged from active service in 1949 and when the evidence 
shows that he was first treated for any of the claimed 
disabilities on appeal.  

The Board notes that the veteran requested a VA examination 
in connection with his claims.  However, as there is no 
competent evidence of record showing malaria, rheumatic 
arthritis, conditions manifested by severe cold and fever and 
diarrhea, respiratory disease, arthritis, fusion of the 6th 
and 7th vertebrae, lordosis of the cervical spine, 
osteopenia, hypertension, tracheo-bronchitis, influenza, 
respiratory type, acute gastroenteritis, PTB, disc disease of 
the cervical and lumbar spine, and osteoarthritis, shoulders 
and knees in service, malaria, arthritis, hypertension, or 
PTB within one year following service, or otherwise competent 
evidence relating any of his claimed disabilities, first 
diagnosed many years after service, to service, there is no 
reasonable possibility exists that an examination would aid 
in substantiating the veteran's claims.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

Based upon the above, the Board concludes that the 
preponderance of the evidence is against the veteran's 
service connection claims for malaria, rheumatic arthritis, 
conditions manifested by severe cold and fever and diarrhea, 
respiratory disease, arthritis, fusion of the 6th and 7th 
vertebrae, lordosis of the cervical spine, osteopenia, 
hypertension, tracheo-bronchitis, influenza, respiratory 
type, acute gastroenteritis, PTB, disc disease of the 
cervical and lumbar spine, and osteoarthritis, shoulders and 
knees.  Since the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the claims are denied.


ORDER

Entitlement to malaria, rheumatic arthritis, conditions 
manifested by severe cold and fever, conditions manifested by 
diarrhea, respiratory disease, arthritis, fusion of the 6th 
and 7th vertebrae, lordosis of the cervical spine, 
osteopenia, hypertension, tracheo-bronchitis, influenza, 
respiratory type, acute gastroenteritis, PTB, disc disease of 
the cervical and lumbar spine, and osteoarthritis, shoulders 
and knees is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


